Citation Nr: 1433536	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant, C.P.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to February 1976.  The Veteran died in December 2009, and the appellant is the mother and guardian of the surviving daughter of the Veteran, C.P.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  By that rating action, the PMC denied entitlement to DIC benefits, accrued benefits, and death pension.  Jurisdiction over the case was subsequently returned to the RO in Waco, Texas.  

In September 2012, the appellant was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of that hearing has been associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  
FINDINGS OF FACT

1.  The Veteran died in December 2009; the death certificate, in Part I, lists the immediate cause of death as non-small cell lung carcinoma. 

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

3.  The Veteran's cause of death is not related to his service.

4.  At the time of his death, the Veteran did not have a pending claim for VA benefits.

5.  The appellant's countable income exceeds the maximum limit for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013). 

2.  Entitlement to accrued benefits is not warranted as a matter of law.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a) (2013).

3.  The appellant's countable income is excessive for receipt of pension benefits.  38 U.S.C.A. §§ 101(4)(A), 1521, 1542, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b)(4), 3.24 , 3.57, 3.271, 3.272, 3.273 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant argues that service connection for the cause of the Veteran's death is warranted.  She essentially asserts that the Veteran had cancer of the jaw during service, and that the lung cancer which caused his death may have metastasized from his jaw, or otherwise be related to his jaw cancer.  See e.g., transcript of appellant's hearing, held in September 2012. 

In January 2010, the appellant filed claims for service connection for the cause of the Veteran's death, and entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318, and a claim for accrued benefits.  In June 2010, the RO denied the claims.  The appellant has appealed. 

In order to establish service connection for the cause of the veteran's death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such evidence, the regulations require that there be a showing that a service- connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312. 

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of the veteran's health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d) (2013).  Service connection may also be granted for tumors, malignant, or of the brain or spinal cord or peripheral nerves, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With respect to tobacco-related disabilities, for claims filed after June 9, 1998 (as here), Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002 & Supp. 2013).

The Veteran's service personnel records, to include his discharge (DD Form 214), do not indicate that he served in Vietnam.  The appellant has not asserted that the Veteran served in Vietnam, or that he had any service in Korea or Thailand that would have exposed the Veteran to Agent Orange.  The National Personnel Records Center has stated on two occasions, in April 2010 and May 2011, that the Veteran is not shown to have served in Vietnam.  Therefore, a presumption of exposure to Agent Orange is not warranted for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment reports show that in 1975, he was treated for chronic osteomyelitis of the right mandible, associated with acute exacerbation during initial hospital period.  He was noted to have a history of recurrent right mandible infections since 1974.  In March 1975, he underwent incision and drainage of the right mandibular vestibule, extraction of five teeth, decortication of the labial surface of the mandible, and sequestration of diseased bone.  Service treatment records include three examination reports, dated in March 1969, February 1970, and January 1973, which all show that his lungs and chest were clinically evaluated to be normal.  A separation examination report is not of record.  

During the Veteran's lifetime, service connection was not in effect for any disabilities.

The Veteran's certificate of death indicates that he died in December 2009, at the age of 61; the immediate cause of death is listed as "non-small cell lung carcinoma."  The approximate interval of onset to death is listed as one month.  In Part 2 ("significant conditions contributing to death but not resulting in the underlying cause given in Part 1") lists pulmonary embolus peripheral vascular disease.  The certificate indicates that tobacco use contributed to death, and that the cause of death was "natural."  

The post-service medical evidence consists of VA reports, dated in 2009.  This evidence shows that in November 2009, the Veteran was hospitalized for right leg dry gangrene.  He was noted to have a history of alcoholism, PVD (peripheral vascular disease), and a greater than 50 pack/year history of smoking.  He underwent an AKA (above-the-knee amputation), and during his treatment he was found to have a mass lesion in the left lung, with nodular bilateral infiltrates and bilateral pleural effusions, characterized as probable bronchogenic carcinoma with significant mediastinal adenopathy and pleural effusions.  He refused surgery for this condition.  

On December [redacted], 2009, the Veteran was readmitted, and he passed away a few days later.  The diagnoses were lung carcinoma, hospice care, neoplasm-related pain, dyspnea and wheezing related to his lung cancer, hypertension, chronic anemia, chest pain, constipation, status post inferior vena cava filter, and status post right above-the-knee amputation with multiple debridements.  

The Board has determined that the claim must be denied.  The Veteran is not shown to have had any relevant treatment during service.  In this regard, although the appellant has asserted that the Veteran had cancer of his jaw area during service that may have spread to his lungs or otherwise caused or contributed to his death, the Veteran's service treatment reports do not show that he was ever diagnosed with cancer, rather, they show that he was diagnosed with chronic osteomyelitis of the right mandible.  Three examination reports completed during service show that his lungs and chest were clinically evaluated as normal.  There are no findings or diagnoses of peripheral vascular disease during service.  The Veteran died in December 2009, about 33 years after separation from service, and he is shown to have had a long history of heavy smoking.  The death certificate shows that the cause of the Veteran's death was "non-small cell lung carcinoma."  There is no competent opinion in support of the claim.  In summary, the evidence does not show that the Veteran's cause of death is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Accordingly, the claim for service connection for the cause of the Veteran's death must be denied.  

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that the Veteran's cause of death was related to his service, specifically, that he had cancer of his jaw area that caused or contributed to his lung carcinoma.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran had cancer during service that caused or contributed to his death, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the Veteran's death was caused or contributed to by his service. 

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





II.  Accrued Benefits

With regard to the appellant's claim for accrued benefits, they are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (i.e., the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  The veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an application for accrued benefits must be filed within 1 year after the date of death.  38 C.F.R. § 3.1000(c). 

In this case, at the time of the Veteran's death in December 2009, service connection was not in effect for any disabilities. 

In this decision, the Board has denied the appellant's claim for service connection for the cause of the Veteran's death. 

In January 2010, the appellant filed a claim for accrued benefits.  Her claim was therefore filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121(c).  However, the evidence does not show that the Veteran had periodic monetary benefits at the time of his death which were due and unpaid.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Furthermore, the Veteran did not have a claim pending at the time of his death, nor has the appellant asserted otherwise.  As the Veteran had no periodic monetary benefits at the time of his death which were due and unpaid, and as the Veteran did not have a claim pending at time of death, the appellant has no claim upon which to derive her application for accrued benefits.  See Jones; Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994), aff'd 102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. denied 117 S.Ct. 2478 (1997).  Based on the foregoing, there are no accrued benefits, and the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


III.  Death Pension

The appellant asserts that she is entitled to nonservice-connected death pension.  

The claims file reflects that the Veteran's daughter's (C.P.'s) birth certificate is of record.  It shows that she was born in July 1994.  

In January 2010, the appellant filed the claim.  In June 2010, the RO denied the claim.  The RO stated that her income, effective January 1, 2010, exceeded the maximum annual limit set by law.  

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4). 

For VA purposes, a "surviving child" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before age 18, and who is a member of the household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  A surviving child is entitled to benefits if he or she (1) is under 18 years of age or (2) before reaching age 18, became permanently incapable of self-support, or (3) is, over 18 years of age, but under age 23, and working toward completion of education or training at an approved institution.  38 C.F.R. § 3.57(a).

Pension shall be paid to a child in the custody of a person legally responsible for the child's support at an annual rate equal to the difference between the rate for a surviving spouse and one child under § 3.23(a)(5), and the sum of the annual income of such child and the annual income of such person, or the maximum annual pension rate under 38 C.F.R. § 3.24(b) of this section (a child with no custodian), whichever is less.  38 C.F.R. § 3.24(c).  Under the governing criteria, payments of any kind from any source shall be included as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a). 

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Exclusions from income include the expenses of the veteran's last illness and burial and for the veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not include Social Security disability benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid and not reimbursed, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

The maximum annual rates of improved pension payable under Pub. L. 95-588 
(92 Stat. 2497) are set forth in 38 C.F.R. § 3.23 and § 3.24.  The monthly rates and annual income limitations applicable to this case are set forth in 38 C.F.R. § 3.24.  The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21. 

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  Effective December 1, 2009, the MAPR for a child alone was $2,020.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B. 

The evidence reflects that her income exceeds the amount allowed for pension and pension cannot be paid.  In her claim, the appellant reported receiving $19,200 per month in gross wages and salary.  See VA Form 21-526, received in January 2010.  She further reported having $2,280 in medical expenses for the year.  This amount exceeds five percent of the maximum annual rate is for this period, ($2,020 x .05), or $101.00.  However, even when the allowable deduction of $2,179 ($2,280 - 101 = $2,179) is subtracted from, the amount is still above the MAPR ($19,200 - 2,179 = $17,021).  As noted by the RO, the Social Security Administration has further reported that the appellant is receiving $711.00 per month in benefits for the Veteran's daughter, which puts the appellant's family income even farther above the applicable MAPR.   

In sum, the appellant's income exceeded the applicable MAPR for the annualization period, and thus she is not entitled to payment of nonservice-connected death pension benefits.  Even after resolving reasonable doubt in the appellant's favor where possible, the evidence is not so evenly balanced as to warrant an award of nonservice-connected death pension benefits.  Therefore, the claim must be denied.  See 38 U.S.C.A. §§ 1521, 1541, 5107; 38 C.F.R. §§ 3.271, 272; Zimick v. West, 11 Vet. App. 45, 50 (1998).  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


IV.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of a letter from the RO to the appellant dated in December 2009 (death pension) and March 2011 (all claims).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the claim for accrued benefits, and death pension, because the application of the law to the undisputed facts is dispositive of these appeals, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a Federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death.  In Hupp, the Court set forth three requirements for section 5103(a) notice.  However, the Hupp Court stated that where (as here) a veteran was not service-connected during his lifetime, these three requirements do not apply.  In this case, the appellant was afforded sufficient notice, as the March 2011 VCAA notice set forth the requirements for service connection for the cause of death, and it provided an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation claim based on a condition that was not yet service-connected.  Hupp, 21 Vet. App. at 352-353.

With regard to the claims for accrued benefits, and service connection for the cause of the Veteran's death, although the March 2011 VCAA letter was sent after the RO's decision, any notice error did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the appellant has demonstrated actual knowledge of what was necessary to substantiate the claims.  In this regard, the appellant has been provided a meaningful opportunity to participate effectively in the processing of her claims, as she has been afforded the opportunity to submit additional argument and evidence, which she has done, and she addressed the issues at a hearing in September 2012.  After issuing the notice letter discussed above, the RO reconsidered the appellant's claims, as evidenced by the supplemental statement of the case, most recently dated in January 2012.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The Board therefore finds that no prejudice will result to the appellant from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  The Veteran's service treatment reports, and service personnel records, have been obtained.  The RO has obtained VA medical reports.  Although an etiological opinion has not been obtained, at the time of the Veteran's death, service connection was not in effect for any disabilities.  The service treatment reports do not show any relevant treatment.  There are no relevant post-service medical treatment records dated prior to 2009 (a period of about 33 years after separation from service), and there is no competent evidence to show that the Veteran's cause of death is related to his service.  Given the foregoing, the Board finds that a remand for an opinion is not required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, in Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that VA's duty to obtain a medical opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC claim, as the applicability of this provision is explicitly limited to claims for disability compensation.  Moreover, the Board notes that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Under § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  Here, as already discussed, the weight of the evidence does not support a finding that the disorders that caused or contributed to the Veteran's death had their onset in service or establish a link between these disorders and his active service.  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In September 2012, the appellant was provided an opportunity to set forth her contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the September 2012 hearing, the undersigned identified the issues on appeal.  The appellant was provided the opportunity to explain her arguments, and the criteria for a successful resolution of her claims were discussed.  The testimony did not reflect that there were any outstanding medical records available that would support her claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

The appellant and her representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced her in the adjudication of her appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the appellant.

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for the cause of the Veteran's death is denied.

Accrued benefits are denied.

Entitlement to nonservice-connected death pension benefits is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


